Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 21, 2014

                                       No. 04-14-00017-CV

                                      Cynthia Ann TURNER,
                                             Appellant

                                                 v.

                                      Troy Adam TURNER,
                                            Appellee

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2012CVG-002200-C1
                       Honorable Alvino (Ben) Morales, Judge Presiding

                                          ORDER
        The clerk’s record was due January 8, 2014, but it was not filed. On January 17, the
Webb County District Clerk filed a notification of late record stating the clerk’s record was not
filed because appellant has not paid or made arrangements to pay the clerk’s fee to prepare the
record and appellant is not entitled to the record without paying the fee.

        We order appellant Cynthia Ann Turner to provide written proof to this court on or
before January 31, 2014 that either (1) the clerk’s fee has been paid or arrangements satisfactory
to the clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record
without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1 and 35.3(a). If appellant fails to
file such proof within the time provided, this appeal will be dismissed for want of prosecution.
See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court